Dismissed and Memorandum Opinion filed September 27, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-01078-CV
                                   ____________

                          TARIQ CHOWDHURY, Appellant

                                           V.

        BECKFORD PLACE HOMEOWNER’S ASSOCIATION, Appellee



                       On Appeal from the 270th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-36306



                           MEMORANDUM OPINION

      This is an appeal from a summary judgment signed October 8, 2010. The appeal
was abated for a determination as to appellant’s indigence. On March 8, 2011, this court
ruled that appellant was deemed indigent for appeal and entitled to preparation of the
record without advance payment of costs. See Tex. R. App. P. 20.1.

      A complete clerk’s record was filed April 15, 2011, and the appeal was reinstated.
The official court reporter advised this court that no reporter’s record was taken in this
case. Accordingly, appellant’s brief was due May 14, 2011. See Tex. R. App. P. 38.6(a).
Appellant did not file a brief or a motion for extension of time to file his brief. On June 2,
2011, this court issued an order stating that unless appellant filed a brief and a motion
reasonably explaining why the brief was late on or before June 20, 2011, the court would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). Appellant
requested and was granted an extension of time to file his brief until July 21, 2011. No
brief was filed.

       On August 11, 2011, this court again issued an order stating that unless appellant
filed a brief, together with a motion reasonably explaining why the brief was late, on or
before September 12, 2011, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b). Appellant has not filed a brief or any other response to the
court’s order.

       Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                              2